DETAILED ACTION
This action is responsive to the application No. 16/488,605 filed on August 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/24/2021 responding to the Office action mailed on 04/07/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 3, 7-9, 14, 15, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, 3, 7-9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0172427) in view of Yeo (US 2018/0182838).

Regarding Claim 1, Lee (see, e.g., Figs. 1-20), teaches a display panel 100, comprising:
a substrate 106 (see, e.g., par. 0059);
a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), the display layer disposed on the substrate 106;
a signal line layer 120, the signal line layer 120 disposed on the substrate 106 (see, e.g., par. 0114-0115);
a buffer protection layer 108; and
a support layer 116;
wherein:
the signal line layer 120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (i.e., see, e.g., par. 0144), the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227); 
wherein:
the substrate 106 and the signal line layer 120 are bent to the back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
108 is disposed between the support layer 116 and the side of the substrate 106 near the display layer TFTs/Pixels (see, e.g., Figs. 4, 6).
Lee is silent with respect to the claim limitation that a shape of each of the through holes is rectangular.  Yeo (see, e.g., Fig. 8), in similar flexible display devices to those of Lee, on the other hand, teaches conductive lines where the shape of each of the through holes is rectangular to reduce strain (see, e.g., pars. 0120-0121).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, conductive lines with each of the through holes having rectangular shapes, as taught by Yeo, to reduce strain.

However, this claim limitation is merely considered a change in the shape of the through holes of the plurality of columns in Lee’s device.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the through holes of the plurality of columns in Lee’s device30, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed rectangular shape, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in Lee’s device.

CRITICALITY
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 3, Lee and Yeo teach all aspects of claim 1.  Lee (see, e.g., Figs. 1-20), teaches that material of the signal line layer 120 is metal (see, e.g., par. 0117).

Regarding Claim 7, Lee and Yeo teach all aspects of claim 1.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Regarding Claim 8, Lee (see, e.g., Figs. 1-20), teaches a display device, comprising:
a display panel 100, the display panel 100 comprising a substrate 106 (see, e.g., par. 0059), a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), a signal line layer 120, a buffer protection layer 108, and a support layer 116 (see, e.g., pars. 0114-0115);
wherein:
the display layer TFTs/Pixels and the signal line layer 120 are disposed on the substrate 106; and
the signal line layer 120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (see, e.g., par. 0144), the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227);
 wherein:
the substrate 106 and the signal line layer 120 are bent to the back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
the buffer protection layer 108 is disposed between the support layer 116 and the side of the substrate 106 near the display layer TFTs/Pixels (see, e.g., Figs. 4, 6).
e.g., Fig. 8), in similar flexible display devices to those of Lee, on the other hand, teaches conductive lines where the shape of each of the through holes is rectangular to reduce strain (see, e.g., pars. 0120-0121).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, conductive lines with each of the through holes having rectangular shapes, as taught by Yeo, to reduce strain.
See also the comments stated above in claim 1 regarding criticality of shapes which are considered repeated here.

Regarding Claim 9, Lee and Yeo teach all aspects of claim 8.  Lee (see, e.g., Figs. 1-20), teaches that material of the signal line layer 120 is a metal (see, e.g., par. 0117).

Regarding Claim 14, Lee and Yeo teach all aspects of claim 8.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Regarding Claim 15, Lee (see, e.g., Figs. 1-20), teaches a display device, comprising:
100, the display panel 100 comprising a substrate 106 (see, e.g., par. 0059), a display layer TFTs/Pixels (i.e., display area, see, e.g., par. 0043), a signal line layer 120, and a support layer 116 (see, e.g., pars. 0114-0115);
wherein:
the display layer TFTs/Pixels and the signal line layer 120 are disposed on the substrate 106;
the support layer 116 is disposed on a side of the substrate 106 away from the display layer TFTs/Pixels (see, e.g., Figs. 4, 6); and
the substrate 106 and the signal line layer 120 are bent to a back of the display layer TFTs/Pixels (see, e.g., Figs. 4, 6);
material of the signal line layer 120 is metal (see, e.g., par. 0117); and
the signal line layer 120 comprises a plurality of spaced signal lines (i.e., Grid Parts), each of the signal lines has a plurality of columns of through holes (see, e.g., par. 0144), the through holes in neighboring two columns are staggered with each other (see, e.g., Fig. 3B, Fig. 20, par. 0227).
Lee is silent with respect to the claim limitation that a shape of each of the through holes is rectangular.  Yeo (see, e.g., Fig. 8), in similar flexible display devices to those of Lee, on the other hand, teaches conductive lines where the shape of each of the through holes is rectangular to reduce strain (see, e.g., pars. 0120-0121).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, conductive lines with each of the through holes having rectangular shapes, as taught by Yeo, to reduce strain


Regarding Claim 19, Lee and Yeo teach all aspects of claim 15.  Lee (see, e.g., Figs. 1-20), teaches that the display panel 100 comprises a driver circuit chip and a flexible circuit board, and the driver circuit chip and the flexible circuit board are disposed on the signal line layer 120 (see, e.g., Fig. 6, par. 0045).

Response to Arguments
Applicant’s arguments filed on 06/24/2021, with respect to the rejection of claims 1, 8, and 15 in view of Lee (US 2016/0172427) have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814